Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagherzadeh (US 20180242917) in view of Walker (US 20120213326 A1).
With respect to claim 1 Bagherzadeh teaches a method, comprising: 
selecting a profile based on an indication of clinical context for a scan of a patient; (e.g. a method selected for scanning, para 116) wherein the profile specifies a prioritization of scan attributes for the clinical context (e.g. selecting a profile to achieve specific purpose, the act of selecting a specific profile constitute prioritizing the selected profile over other profiles available in the database, see para 100).
selecting one or more sub-profiles based on the profile, including a sub-profile from each of a plurality of radiation dose profiles, a plurality of acquisition profiles, a plurality of contrast profiles, a plurality of 
selecting imaging settings for the scan based on the profile and the one or more sub-profiles; (e.g. contract administration protocol chose, para 116) 
performing the scan according to the selected imaging settings (e.g. obtaining scan para 116)
Bagherzadeh does not teach automatically retrieve one or more sub-profile linked to the profile. 

However, in the same field of endeavor Walker teaches automatically, FIG. 4 illustrates a method for automatically populating a scan protocol with scan parameters based on a policy. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to substitute the reconstruction technique taught by Walker for the image reconstruction currently taught by Bagherzadeh. One skilled in the art would have been motivated to modify Bagherzadeh in this manner in order to ensure a more accuracy and faster processing to produce a more quality reconstructed image.

With respect to claim 2 Bagherzadeh teaches the method of claim 1, further comprising receiving the indication of the clinical context via an operator console (e.g. computing device 113, para 53)

With respect to claim 3 Bagherzadeh teaches the method of claim 1, wherein selecting the profile based on the indication of the clinical context comprises automatically retrieving the profile from a profile database (e.g. patient model database, 134, fig. 1) containing a plurality of profiles, wherein the profile is associated with the clinical context and wherein the profile designates prioritization of imaging settings to achieve one or more of an image quality target and a dose target (e.g. prioritization of image setting to achieve image quality, para 116)

With respect to claim 4, in combination Bagherzadeh and Walker teaches the method of claim 3, wherein automatically retrieving the one or more sub-profiles based on the profile comprises automatically retrieving one of the plurality of sub-profiles from a corresponding sub-profile database based on patient attributes of the patient (e.g. patients attribute(s), para 116- Also Walker’s reference para 36 (Policy related to the patient))

With respect to claim 5 Bagherzadeh teaches the method of claim 4, wherein the patient attributes include one or more of a patient size, heart rate, and age of the patient, and further comprising performing a scout scan of the patient based on the profile, and determining the patient size from scout data acquired during a scout scan of the patient (e.g. organ, age, size, gender, anatomical diversity, fig. 9)

7. The method of claim 1, wherein the one or more sub-profiles include a prescription of one or more of radiation dose parameters, acquisition parameters, contrast parameters, reconstruction parameters, and reformat parameters (e.g. radiation dose, para 23)

8. The method of claim 7, wherein selecting the imaging settings for the scan based on the profile and the one or more sub-profiles comprises selecting the imaging settings according to the prescription of the one or more sub-profiles (e.g. dose, and patients attributes, para 116)
With respect to claim 11, Bagherzadeh teaches a method, comprising: 
receiving an indication of clinical context for a scan of a patient; (e.g. DAS system and controller, para 54)
selecting a profile associated with the indication of clinical context; (e.g. dose, para 116)
determining one or more patient attributes; (e.g. patients attribute, para 116)

performing the scan of the patient according to acquisition settings prescribed by the one or more sub-profiles; (e.g. scan, para 116)
 reconstructing an image from projection data acquired during the scan according to reconstruction settings prescribed by the one or more sub-profiles (e.g. reconstruction, through image re-constructor, 112, Fig. 1) 

Bagherzadeh and Walk in combination teaches With respect to claim 12,  The method of claim 11,receiving a scan protocol and selecting the profile based on the scan protocol (e.g. scan protocol, para 116) also (Walker’s reference para 35-36).

Bagherzadeh teaches 13. The method of claim 11, further comprising performing a scout scan of the patient, wherein determining the one or more patient attributes comprises determining a size of the patient based on the scout scan(e.g. size, patient attribute, age, size, etc. para 26) 

With respect to claim 15, Bagherzadeh teaches the method of claim 11, further comprising generating a reformatted image from the projection data according to reformat settings prescribed by the one or more sub-profiles (e.g. projections of reconstructed image, para 50)


With respect to claim 16, Bagherzadeh teaches the system for method of claim 1. 
selecting a profile based on an indication of clinical context for a scan of a patient; (e.g. a method selected for scanning, para 116) wherein the profile specifies a prioritization of scan attributes for the clinical context (e.g. selecting a profile to achieve specific purpose, the act of selecting a specific profile constitute prioritizing the selected profile over other profiles available in the database, see para 100).
selecting one or more sub-profiles based on the profile, including a sub-profile from each of a plurality of radiation dose profiles, a plurality of acquisition profiles, a plurality of contrast profiles, a plurality of reconstruction profiles, and a plurality of reformat profiles; (e.g. combination of different protocol, para 116)

performing the scan according to the selected imaging settings (e.g. obtaining scan para 116)
Bagherzadeh does not teach automatically retrieve one or more sub-profile linked to the profile. 
However, in the same field of endeavor Walker teaches automatically, FIG. 4 illustrates a method for automatically populating a scan protocol with scan parameters based on a policy. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to substitute the reconstruction technique taught by Walker for the image reconstruction currently taught by Bagherzadeh. One skilled in the art would have been motivated to modify Bagherzadeh in this manner in order to ensure a more accuracy and faster processing to produce a more quality reconstructed image.

Examiner notes: please also consider that mere automating a process of a manual claim does not make the subject matter allowable. Please consider MPEP 2144.04. 

With respect to claim 17, Bagherzadeh teaches wherein selecting the profile based on the indication of the clinical context comprises automatically retrieving the profile from a profile database (e.g. patient model database, 134, fig. 1) containing a plurality of profiles, wherein the profile is associated with the clinical context and wherein the profile designates prioritization of imaging settings to achieve one or more of an image quality target and a dose target (e.g. prioritization of image setting to achieve image quality, para 116)

Bagherzadeh teaches claim 18. The system of claim 17, further comprising an operator console communicatively coupled to the computing device, wherein the computing device is configured 

Bagherzadeh teaches claim 19. The system of claim 18, wherein the one or more sub-profiles include a prescription of one or more of radiation dose parameters, acquisition parameters, contrast parameters, reconstruction parameters, and reformat parameters, and wherein selecting the imaging settings for the scan based on the profile and the one or more sub- profiles comprises selecting the imaging settings according to the prescription (e.g. protocol, para 116) 

Bagherzadeh teaches claim 20. The system of claim 18, further comprising a display communicatively coupled to the computing device, wherein the computing device is configured with executable instructions in non-transitory memory that when executed cause the computing device to reconstruct, based on the reconstruction parameters prescribed by the one or more sub-profiles, an image from projection data acquired during the scan, and output the image to the display (e.g. display device, Fig. 1)

Claims 9, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bagherzadeh (US 20180242917) in view in view of Walker (US 20120213326 A1).further in view of Zhao (US 20190035118 A1).

With respect to claim 9, although in combination Bagherzadeh and Walker teach reconstruction of an image, cited arts do not explicitly teach the method of claim 1, further comprising reconstructing an image based on the one or more sub-profiles, wherein the one or more sub-profiles prescribes one or 

With respect to claim 10, Zhao teaches the method of claim 9, further comprising automatically outputting the image and the indication of clinical context for post-processing responsive to the profile prescribing the post-processing (e.g. post-processing response, Fig. 6) 
With respect to claim 14, although Bagherzadeh teaches reconstruction of x-ray based on patient attribute and protocol, Bagherzadeh does not explicitly teach the method of claim 11, wherein the acquisition settings prescribed by the one or more sub-profiles includes one or more of tube voltage, tube current, bowtie filter, gantry rotation speed, focal spot size, scan range, table pitch, helical pitch, and collimation, wherein the reconstruction settings include one or more of a reconstruction kernel, post-processing filters, slice thickness, and temporal window. However, in the same field of endeavor Zhao teaches However, in the same field of endeavor Zhao teaches reconstructing an image based on the one or more sub-profiles, wherein the one or more sub-profiles prescribes one or more of a reconstruction kernel, slice thickness, and temporal window. (e.g. high-dose image reconstruction by using larger slice thickness r 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN K KHOLDEBARIN whose telephone number is (571)272-2859.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN K KHOLDEBARIN/Primary Examiner, Art Unit 2669